Hoi,t, Judge,
delivered the following opinion:
In this action for libel the jury found for the defendant, Hobart S. Bird. He now moves that the judgment shall include, besides costs, an attorney’s fee, to be fixed by the court, not exceeding $150. This motion is based upon the libel act of the Porto Rican legislature, § 1, which provides that if in such an action there be a judgment for the defendant, and if the court finds that the action was commenced without justifiable cause, *80tbe judgment shall include, in addition to costs, an attorney’s fee, to be fixed by tbe court, not exceeding said sum.
Tbe United States Revised Statutes, § 823 (U. S. Comp. Stat. 1901, p. 632), provide, however, that no compensation for an attorney shall be taxed in a ease except as provided in § 824, save in cases otherwise expressly provided by law, meaning, evidently, United States law. In a case tried before a jury a docket fee for the attorney of $20 is, by § 824, to be taxed. These statutory provisions are controlling in this court. The provisions of the libel act above cited apply only to the insular courts.
The motion is, therefore, overruled.